DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 12/28/2020. 
Claim(s) 1, 3, 4, 9, 11-17, 22, 23, 25 and 26 are currently pending. 
Claim(s) 1, 9, 23 and 26 have been amended. 
Claim(s) 2, 5-8, 10, 18-21 and 24 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 9, 11-13, 22-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0220168, Park in view of US 2008/0295881, Nakajima et al.
Regarding claim 1 

a solar cell group (corresponding to solar panel 200) including a plurality of solar cell strings (see vertical rows of solar cells 210) arranged in a second direction (in the horizontal direction) [Figs. 1-3 and paragraph 0037], the plurality of solar cell strings (rows of interconnected solar cells 210) each including a plurality of solar cells (210) arranged in a first direction (vertical direction) [Fig. 3 and paragraph 0037]; 
wherein the plurality of solar cells includes a first end solar cell (corresponding to top left most solar cell 210) at an end in the first direction (vertical direction) of one of the plurality of solar cell strings that is located at an end of the solar cell group in the second direction (horizontal direction) [Fig. 3], and a second solar cell (corresponding to solar cell 210 position adjacent to top leftmost solar cell 210) located at an end in the first direction (vertical direction) of another of the plurality of solar cell strings (string adjacent to left most string i.e., one of the middle strings) [Fig. 3], the second end solar cell (210) located adjacent to the first solar cell (210) in the second direction (i.e., in the horizontal direction) [Fig. 3];
a terminal box (junction box 400) that outputs power from the solar cell group out of the solar cell module (the junction box, 400, collects power generated by the solar cells 210) [Fig. 3 and paragraph 0038]; and 
an interconnect tab (corresponding to lead wire OLW1) that connects the terminal box (400) to the first end solar cell (corresponding to top solar cell 210 of the left most solar cell string) [Figs. 3 and 7, paragraphs 0069-0070 and 0095], 

wherein the interconnect tab (e.g., OLW1) includes a first tab (corresponding to interconnector connector part OLW1-1) extended in the second direction (horizontally) and connected to the first end solar cell (top solar cell 210 of the left most solar cell string) [Figs. 3-4 and 7, paragraphs 0079-0080 and 0095], 
a third tab (corresponding to junction box connection part OLW1-3) extended in the second direction (horizontally) and connected to the terminal box (400) [Figs. 3-4 and 7, paragraphs 0080-0081 and 0095], and 
a second tab (corresponding to coupling part OLW1-2) extended in a direction different from the second direction (see second tab OLW1-2 extending vertically) [Figs. 3-4 and 7] and connecting the first tab (OLW1-1) and the third tab (OLW1-3) [Figs. 4 and 7, paragraphs 0080 and 0095], 
the first tab (OLW1-1) and the second tab (OLW1-2) are connected at a first connecting portion [Figs. 4 and 7-8, paragraphs 0080-0081 and 0095], 
the second tab (OLW1-2)  and the third tab (OLW1-3) are connected at a second connecting portion [Figs. 4 and 7-8, paragraphs 0080-0081 and 0095-0100], 
the first connecting porting does not overlap with either the first end solar cell or the second end solar cell (the first connecting portion does not overlap with either the first and second end solar cells 210) [Figs. 3-4 and 7, paragraphs 0080-0081 and 0095-0100], and

the second connecting portion (See Figs. 3-4 and 7) does not overlap with the first end solar cell (210) [Figs. 3-4 and 7].

    PNG
    media_image1.png
    571
    423
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Second tab)][AltContent: textbox (Second connecting portion)][AltContent: arrow][AltContent: textbox (Third tab)][AltContent: textbox (First tab)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First connecting portion)][AltContent: oval][AltContent: oval][AltContent: arrow]
    PNG
    media_image2.png
    320
    541
    media_image2.png
    Greyscale


Park does not specifically teach an embodiment in which the second connecting portion overlaps with the second solar cell.  However, Parks teaches that the lead wires/coupling parts may be configured that have a form that is different from those depicted in Figs. 3, 4 and 6, wherein said form depends on the direction/position of the connection parts of the junction box [Fig. 7 and paragraph 0095].
In the same field of endeavor of solar cell modules, Nakajima teaches that, during the process in which components are bonded into the laminated body under compression, stress is caused by the portions of a tab (interconnection) that overlap with parts of a solar cell which leads to cracking and chipping during the module process [paragraph 0081]. 
Accordingly, in view of the teaching in Park that the coupling parts can be of different forms, and the stress that is caused at overlapping portions of the tab with the solar cell during the module process, as taught in Nakajima, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the position of the connection portions with respect to the solar cells such that stress concentrating on overlapping portions with the solar cell when laminating under compression is mitigated thereby avoiding cracking or chipping during the module process [paragraph 0081].

The limitation “that outputs power from the solar cell group out of the solar cell module” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the claimed function.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the claimed function.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 4
Park teaches the solar cell module (100) as set forth above, wherein the first connecting portion (i.e., portion where the first tab OLW1-1 and the second tab OLW1-2 are connected) is disposed in a region between a corner portion of the first end solar cell (top solar cell 210 of the left most solar cell string) and a corner portion of the second end solar cell (210) [Figs. 3-4 and paragraphs 0079-0082]. 

Regarding claim 9 
Park teaches a solar cell module (100) [Figs. 1-3 and paragraph 0037], comprising: 
a solar cell group (corresponding to solar panel 200) including a first solar cell string (S1) and a second solar cell string (S2) arranged adjacent to each other in a second direction (x axis) [Figs. 1-3 and 8, paragraphs 0037 and 0101], the first solar cell string (S1) and the second solar cell string (S2) each including a plurality of solar cells (210) arranged in a first direction (solar cells arranged vertically in the y axis) [Figs. 3 and 8, paragraphs 0037 and 0102];
a terminal box (junction box 400) that outputs power from the solar cell group out of the solar cell module (the junction box, 400, collects power generated by the solar cells 210) [Figs. 3 and 8, paragraphs 0038 and 0102]; and 
an interconnect tab (corresponding to lead wire OLW1 or OLW2) that connects the terminal box (400) to a first end solar cell (corresponding to top solar cell 210 of solar cell string S1) located at an end in the first direction (y axis) in the first solar cell string (S1) [Figs. 3, 7 and 8, paragraphs 0069-0070 and 0102],
wherein the interconnect tab (OLW1) does not overlap with the first end solar cell (solar cell 210 within string S1) and overlaps with a second end solar cell (top solar cell 210 of string S2) located at an end in the first direction (i.e., y axis) in the second solar cell string (S2) [Figs. 3 and 7], 
the interconnect tab (e.g., OLW1) includes a first tab (corresponding to interconnector connector part OLW1-1) extended in the second direction (horizontally) 
a third tab (corresponding to junction box connection part OLW1-3) extended in the second direction (horizontally) and connected to the terminal box (400) [Figs. 3-4 and 7, paragraphs 0080-0081 and 0095], and 
a second tab (corresponding to coupling part OLW1-2) extended in a direction different from the second direction [see Figs. 3-4 and 7] and connecting the first tab (OLW1-1) and the third tab (OLW1-3) [Figs. 4 and 7, paragraphs 0080 and 0095], 
the first tab (OLW1-1) and the second tab (OLW1-2) are connected at a first connecting portion [Figs. 4 and 7, paragraphs 0080-0081 and 0095], 
the second tab (OLW1-2)  and the third tab (OLW1-3) are connected at a second connecting portion [Figs. 4 and 7, paragraphs 0080-0081 and 0095-0100], 
the first connecting porting does not overlap with either the first end solar cell or the second end solar cell (the first connecting portion does not overlap with either the first and second end solar cells 210) [Figs. 3-4 and 7, paragraphs 0080-0081 and 0095-0100], 
the second connecting portion (See Figs. 3-4 and 7) does not overlap with the first end solar cell (210) [Figs. 3-4 and 7], and
the third tab (OLW1-3) extends across an entirety of the second end solar cell (lead wire OLW1-3 extend across the entirety of the second solar cell and connects to the junction box 400) [Figs. 3 and 7, paragraph 0096].
Examiner notes that the second lead wire OLW2 similarly reads on the limitations of the claims, wherein connector part OLW2-1, coupling part OLW2-2 and junction box 
Park does not specifically teach an embodiment in which the second connecting portion overlaps with the second solar cell.  However, Parks teaches that the lead wires/coupling parts may be configured that have a form that is different from those depicted in Figs. 3, 4 and 6, wherein said form depends on the direction/position of the connection parts of the junction box [Fig. 7 and paragraph 0095].
In the same field of endeavor of solar cell modules, Nakajima teaches that, during the process in which components are bonded into the laminated body under compression, stress is caused by the portions of a tab (interconnection) that overlap with parts of a solar cell which leads to cracking and chipping during the module process [paragraph 0081]. 
Accordingly, in view of the teaching in Park that the coupling parts can be of different forms and the stress that is caused at overlapping portions of the tab with the solar cell during the module process, as taught in Nakajima, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the position of the connection portions with respect to the solar cells such that stress concentrating on overlapping portions with the solar cell when laminating under compression is mitigated thereby avoiding cracking or chipping during the module process [paragraph 0081].
One of ordinary skill in the art would have recognized the arrangement of the tabs and corresponding connecting portions as an obvious matter of design choice and 
The limitation “that outputs power from the solar cell group out of the solar cell module” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the claimed function.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the claimed function.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 11
Park teaches the solar cell module (100) as set forth above, wherein the first connecting portion (i.e., portion where the first tab OLW1-1 and the second tab OLW1-2 are connected) does not overlap with the first end solar cell (left most solar cell 210) and the second end solar cell (solar cell 210 directly adjacent to the left most solar cell 210 of the first string) [Figs. 3-4].
Regarding claim 12
Park teaches the solar cell module (100) as set forth above, further comprising an insulating sheet interposed between the interconnect tab and the solar cell group (the solar cell module includes an insulation layer positioned between the array of solar 
Regarding claim 13
Park teaches the solar cell module (100) as set forth above, further comprising an insulating sheet interposed between the interconnect tab and the solar cell group (the solar cell module includes an insulation layer positioned between the array of solar cells and the plurality of leads for insulating the plurality of lead wires from the interconnectors and the solar cells, wherein as the insulating layer is between the solar cells and the lead wires, said insulation will also be between the solar cells and the interconnectors) [paragraphs 0015, 0018-0019 and 0069].
Regarding claim 22
Park teaches the solar cell module as set forth above, wherein an entirety of the second tab (OLW1-2) extends linearly in the direction different from the second direction (the second tab extends vertically) [Figs. 3 and 7].
Regarding claim 23
Modified Park teaches the solar cell module as set forth above, wherein an entirety of the second tab (OLW1-2) extends linearly [Park, Figs. 3 and 7].
The embodiment depicted in Figs. 3-4 and 7 of Park do not teach the second tab extending linearly in a direction inclined with respect to the first and second directions.
However, modified Park teaches that said tab can include bends or other transitions of the lead wire [Park, paragraph 0081; Nakajima, paragraph 0081].  Further, 
Regarding claims 25-26
Park teaches the solar cell module as set forth above, wherein 
the first connecting portion (see Figs. 3, 7 and 8), where the first tab (OLW1-1) and the second tab (OLW1-2) are connected with each other, does not overlap with either the first end solar cell (210) or the second end solar cell (210) [Figs. 3, 7 and 8], 
the second connecting portion (See Figs. 3-4 and 7), where the second tab (OLW1-2) and the third tab (OLW1-3) are connected, does not overlap with the first end solar cell (210) [Figs. 3-4 and 7], and
the third tab (OLW1-3) overlaps with at least two solar cells (210) of the solar cell group including the second end solar cell [see Fig. 8].
Park does not specifically teach an embodiment in which the second connecting portion overlaps with the second end solar cell.  However, Parks teaches that the lead wires/coupling parts may be configured that have a form that is different from those depicted in Figs. 3, 4 and 6, wherein said form depends on the direction/position of the connection parts of the junction box [Fig. 7 and paragraph 0095].

Accordingly, in view of the teaching in Park that the coupling parts can be of different forms and the stress that is caused at overlapping portions of the tab with the solar cell during the module process, as taught in Nakajima, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the position of the connection portions with respect to the solar cells such that stress concentrating on overlapping portions with the solar cell when laminating under compression is mitigated thereby avoiding cracking or chipping during the module process [paragraph 0081].
  One of ordinary skill in the art would have recognized the arrangement of the tabs and corresponding connecting portions as an obvious matter of design choice and would have optimized the position of said tabs and connecting portions such that stress induced cracking during the module process is avoided [MPEP 2144.04].  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0220168, Park in view of US 2008/0295881, Nakajima et al. as applied to claims 1, 4, 9, 11-13, 22-23, 25 and 26 above, and further in view of JP 2001-0153318, Takenaka et al.


Regarding claim 3
	All the limitations of claim 1, from which claim 3 depends, have been set forth above.
	Park does not teach the first tab and the second tab being connected to each other at the first connecting portion with solder and the second tab and the third tab being connected to each other at the second connecting portion with solder.
	Takenaka teaches that making connections between metallic tabs can be effectively done with solder [paragraphs 0013 and 0017].
	Park and Takenaka are analogous inventions in the field of solar cell modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second connecting portions in Park to be connected with solder, as in Takenaka, because solder connections are an effective and conventional technique for connecting metallic tabs to each other [paragraphs 0002, 0004, 0007, 0013 and 0016].
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0220168, Park in view of US 2008/0295881, Nakajima et al. as applied to claims 1, 4, 9, 11-13, 22-23, 25 and 26 above, and further in view of JP 2001-053318, Takenaka et al. and US 2008/0083453, Rose et al.
Regarding claims 14 and 15
	All the limitations of claims 1 and 9, from which claims 14 and 15 depend, have been set forth above.
	Park does not teach the second tab extends obliquely from the first direction and the second direction.

Park and Takenaka are analogous inventions in the field of solar cell modules.  It would have been an obvious matter of design choice for the second tab to extend obliquely away from the first direction and the second direction since applicant has not disclosed that said configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a rectilinear tab [MPEP 2144.04].
Further, Rose teaches a solar cell module wherein the shape of interconnecting tabs can be rectilinear or curved along the length of the tab [Figs. 8-9 and paragraph 0042].  
Therefore, because Rose teaches choosing from a finite number of identified, predictable solutions, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Rose teaches that tabs having rectilinear portions, curved portions, or both, leads to the anticipated success, said configuration is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Regarding claims 16 and 17
	Modified Park teaches the solar cell module as set forth above, wherein the second tab (OLW1-2) extends in a direction substantially parallel to a corner portion of the first end solar cell (210) [Park, Figs. 3-4, Takenaka, Fig. 1].
Response to Arguments
Applicant’s arguments, see Remarks filed 12/01/2020, with respect to the rejection of claim(s) 23 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claim 23 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant's arguments, see Remarks filed 12/01/2020, with respect to the rejection of claim(s) 1, 3-4, 9, 11-19 and 22-26 under 35 U.S.C. § 103  have been fully considered but they are not persuasive. 
Applicant argues that, according to disclosed embodiments, since the first connecting portion 24 does not overlap with the first end solar cell 3A or the second end solar cell 3B, the solar cell module can suppress the occurrence of cracking or the like in the first end solar cell 3A. 
Examiner notes that, as in the claimed invention, the first connecting portion of Park does not overlap with the first end solar cell (210) [see Figs. 3-4 and 7 above].  Accordingly, the occurrence of cracking is suppressed.  
With regards to Applicant’s argument that since the second connection portion 25 overlaps with the second end solar cell 3B and does not overlaps with the first end solar cell 3A (the endmost solar cell 3A), which is more likely to have the occurrence of cracking or the like than the second end solar cell 3B, the solar cell module can suppress cracking or the like more than a comparative solar cell module that has the second connection portion 25 overlaps with the first end solar cell 3A (the endmost solar cell 3A), while the examiner agrees that the absence of a second connection portion 25 overlapping with the first end solar cell 3A results in suppression of stress, Examiner notes that such does not appear to be as a result of the second connecting 
[0041] In Embodiment 1 shown in FIG. 2, second connecting portion 25 overlaps with second end solar cell 3B. However, third tab 23 extends in the x axis direction from second connecting portion 25 across the entirety of second end solar cell 3B. For this reason, the stress applied during pressing is dispersed by third tab 23. Accordingly, it is possible to suppress a situation in which a large stress is applied to the stepped portion of second connecting portion 25.

With regards to Applicant’s argument that, according to disclosed embodiments, since the second connecting portion 25 overlaps with the second end solar cell 3B, the solar cell module can downsize the gaps between adjacent two solar cells in the second direction and thus can improve the power generation capacity per area, compared to a comparative solar cell module that has the second connecting portion 25 does not overlap with any one of the solar cells, applicant is invited to contact the examiner to at least point the portions of the instant specification in which such reduction in gap is disclosed to improve the power generation capacity per area as well as the stated comparison.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention 
Applicant argues that Park clearly fails to teach or suggest at least suggest at least “the interconnect tab does not overlap with the first end solar cell,” “the interconnect tab includes a first tab extending in the second direction and connected to the first end solar cell, a third tab extending in the second direction and connected to the terminal box, and a second tab extending in a direction different from the second direction and connecting the first tab and the third tab,” “the first tab and the second tab are connected at a first connecting portion,” “the second tab and the third tab are connected at a second connecting portion,” “the first connecting portion does not overlap with either the first end solar cell or the second end solar cell,” “the second connecting portion overlaps with the second end solar cell and does not overlap with the first end solar cell,” and “the third tab extends across an entirety of the second end solar cell” (emphasis added).
Examiner respectfully disagrees.  As seen in Figs. 3-4 and 7 above, Park teaches an interconnect tab (OLW1) that does not overlap with the first end solar cell (See top leftmost solar cell 210 which does not overlap with OLW1), the interconnect tab (e.g., OLW1) including a first tab (corresponding to interconnector connector part OLW1-1) extended in the second direction (horizontally) and connected to the first end solar cell (top solar cell 210 of solar cell string S1) [Figs. 3-4 and 7, paragraphs 0079-0080 and 0095], a third tab (corresponding to junction box connection part OLW1-3) extended in the second direction (horizontally) and connected to the terminal box (400) [Figs. 3-4 and 7, paragraphs 0080-0081 and 0095], and a second tab (corresponding to 
The difference between the claimed invention and Park is the particular position of the second connecting portion.  It is well known in the art that portions of tabs overlapping with areas of a solar cell result in stress induced cracking during the module process [see Nakajima, paragraph 0081]. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the position of the connection portions with respect to the solar cells such that stress concentrating on overlapping portions with the solar cell when laminating under 
Applicant argues that, since Park discloses that the second connecting portion where the second tab OLW1-2-1 and the third tab OLW1-2-2 are connected with each other is provided between the first and second end solar cells and thus does not overlap with the second end solar cell or the first end solar cell, the solar cell module disclosed in Park has the gap between two adjacent solar cells in the second direction larger than a solar cell module including the second connecting portion overlap with the second end solar cell or the first end solar cell, so that the solar cell module disclosed in Park has difficulty in improving the power generation capacity per area of the solar cell module.
Applicant further argues that since the second connecting portion overlaps with the second end solar cell, the solar cell module can be minimize the size of the gaps between adjacent two solar cells in the second direction and thus can improve the power generation capacity per area, compared to a comparative solar cell module that has the second connecting portion does not overlap with any one of the solar cells.
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate in scope with the claims.  Further, there is no disclosure in the instant specification of such reduction in gaps between adjacent solar cells.  Additionally, the reason or In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 
Applicant argues that, according to disclosed and recited embodiments, since the third tab extends across an entirety of the second end solar cell, a stress applied via the second connecting portion to the second end solar cell can be dispersed by the third tab. 
Applicant further argues that Park fails to disclose an arrangement that can attain the advantageous effects in connection with Applicant’s disclosed and recited embodiments, e.g. suppressing the occurrence of cracking in the first end solar cell and in the second end solar cell while improving the power generation capacity per area of the solar cell module.
Examiner respectfully disagrees.  Examiner notes that, as in the instant invention, the third tab (OLW1-3) extends across an entirety of a second solar cell [see 
With regards to applicant’s arguments regarding the power generation capacity per area, the same response as above applies. 
Applicant argues that Park discloses embodiments in each of which the second connecting portion does not overlap with any one of the solar cells. 
Applicant further argues that Park fails to disclose any basis to provide the second connecting portion overlapping with the second end solar cell and the third tab extending across the entirety of the second end solar cell and Park cannot achieve the critical advantageous effects that can improve the power generation capacity per area of the solar cell module while suppressing the occurrence of cracking or the like in the first end solar cell and in the second end solar cell.

With regards to applicant’s arguments regarding the power generation capacity per area, the same response as above applies. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721